Order entered October 18, 2012




                                            In The
                                 €ourt of pcaL
                         fifth itrirt of rtxa at a1ta
                                    No. 05-12-00339-CV

                             K1MZEY WASH, LLC, Appellant

                                              V.

                           LG AUTO LAUNDRY, LP, Appellee

                         On Appeal from the 429th District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-02079-20 10

                                          ORDER

       The Court has before it appellant’s October 15. 2012 unopposed motion to extend time to

file its reply brief. The Court GRANTS the motion and ORDERS that any reply brief be filed

by November 12, 2012. No further extensions will be granted absent a showing of exceptional

circumstances.